DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a refractometer, classified in G01N 21/4133.
I-A. Claims 2-3, drawn to a refractometer where the prism is transmissive after sterilization, classified in G01N 2021/4153. Claim 1 is a linking claim.
I-B. Claim 4, drawn to a refractometer where the prism has a surface finish value, classified in G01N 21/4133. Claim 1 is a linking claim.
I-C. Claims 5 and 6, drawn to a refractometer with a monochromatic collimated laser source, classified in G01N 2021/4153. Claim 1 is a linking claim.
I-D. Claim 7, drawn to a refractometer where the removable prism is in non-contact with the light source, classified in G01N 21/4133. Claim 1 is a linking claim.
I-E. Claims 8 and 9, drawn to a refractometer having a particular structure of the passage classified in G01N 2021/4153. Claim 1 is a linking claim.
I-F. Claim 10, drawn to a refractometer where a linear array of the IoR sensor is parallel to the light-refracting surface of the prism, classified in G01N 2021/4153. Claim 1 is a linking claim.
I-G. Claim 11, drawn to a refractometer with fittings and ports in relation to the prism surfaces, classified in G01N 21/4133. Claim 1 is a linking claim.
I-H. Claim 12, drawn to a refractometer with a control unit, classified in G01N 21/4133.

II. Claims 13-17, drawn to a single use prism, classified in G02F 1/29.
	II-A. Claims 14 and 15, drawn to the prism being transmissive after sterilization, classified in G02F 2203/01. Claim 13 is a linking claim.
II-B. Claim 16, drawn to a refractometer where the prism has a surface finish value, classified in G02F 2203/03. Claim 13 is a linking claim.
II-C. Claim 17, drawn to the prism being a rectangular or triangular block, classified in G02F 2201/56. Claim 13 is a linking claim.

III. Claims 18-20, drawn to a method of using a refractometer, classified in G01N 21/4133.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the light accepting surface and the light-refracting surface can be parallel or the first.  The subcombination has separate utility such as a prism for particle flow detection.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a different process where the single use prism is kept inside the enclosure, e.g. the enclosure is discarded with the prism.

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a different process where the single use prism is kept inside the enclosure, e.g. the enclosure discarded with the prism or not discarded at all. In addition, the product can be used for a different process for detecting particle flow.

If Applicant Elects Invention I,
 Upon election of Invention I, Applicant is required to elect an invention from Inventions I-A to I-H.
Claim 1 link(s) inventions I-A to I-H.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I-A to I-H are directed to related but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and as such also have different functions or effects that follow from the different designs.
Invention I-A has a design where the prism is transmissive after sterilization. Invention I-B does not have this design. Invention I-B has a design where the prism has a surface finish value equal to or less than 0.1 Ra m. Invention I-A does not have this design and thus does not have the effects of a surface finish value equal to or less than 0.1 Ra m. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.
Invention I-C also does not have the design identified for Invention I-A above. Invention I-C has a design of a monochromatic collimated laser source. Invention I-A does not have this design and thus does not have the effects of a monochromatic collimated laser source. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.
With regards to the remainder of the inventions, each of their different designs are identified in the listing of the inventions above on page 2. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.

If Applicant Elects Invention II,
 Upon election of Invention II, Applicant is required to elect an invention from Inventions II-A to II-C.
Claim 13 link(s) inventions II-A to II-C.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 13.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions II-A to II-C are directed to related but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and as such also have different functions or effects that follow from the different designs.
Invention II-A has a design where the prism is transmissive after sterilization. Invention II-B does not have this design. Invention I-B has a design where the prism has a surface finish value equal to or less than 0.1 Ra m. Invention I-A does not have this design and thus does not have the effects of a surface finish value equal to or less than 0.1 Ra m. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.
Invention I-C also does not have the design identified for Invention I-A above. Invention I-C has a design of a monochromatic collimated laser source. Invention I-A does not have this design and thus does not have the effects of a monochromatic collimated laser source. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.
With regards to the remainder of the inventions, each of their different designs are identified in the listing of the inventions above on page 2. Because of these different designs, the claimed inventions do not overlap in scope and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires a search query that is new and different from that required of other the other inventions as well as different classification search as identified above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886